 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDPalm Beach Woodwork Company, Inc.andPalmBeach County Carpenters'District Council,UnitedBrotherhood of Carpenters and Joiners of Amer-ica, AFL-CIO. Case 12-CA-3686While theTrialExaminer held that such unilateral action violated Sec-tion 8(a)(5) and (1) of the Act, he inadvertently failed to include such find-ing inhisConclusions of Law. In order to correct that omission, wehereby conclude that Respondent thereby violated Section 8(a)(5) and (1)of the Act.January 19, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn September 20, 1967, Trial Examiner John M.Dyer issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. Thereafter, the General Counsel andRespondent filed exceptions to the Trial Ex-aminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Palm Beach WoodworkCompany, Inc., West Palm Beach, Florida, its of-ficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order as herein modified:1.Add the following paragraph to the end of theTrial Examiner's Recommended Order:"IT IS FURTHER ORDERED that any allegation ofthe complaint not found as an unfair labor practicebe dismissed."'The General Counsel has excepted to the Trial Examiner's failure tofind that Respondent violated Section 8(a)(3) as wellas (5) and (1) of theAct, byunilaterally terminating Memorial Dayas a holiday. Inasmuch assucha finding would not effect the scopeof the remedyherein,we deemit unnecessary to pass on this exception.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN M.DYER,Trial Examiner:Palm Beach CountyCarpenters'DistrictCouncil,United Brotherhood ofCarpenters and Joiners of America,AFL-CIO,hereincalled the Union,filed a charge on November7, 1966,'and the General Counsel thereafter issued a complaintand amended complaint alleging that Respondent, PalmBeachWoodwork Company,Inc.,hereinafter calledRespondent or the Company,violated Section 8(a)(3) ofthe Act byitsdischarge of John L.Ahrens and ElmerHarjula, and by various 8(a)(1) violations,and by a failuretomake proposals with regard to wages, vacations, andholidays,that Respondent refused to bargain in good faithwith the Union in violation of Section 8(a)(5). I heard thiscase in Miami,Florida, on April 10,11, and 12, 1967.Respondent,denying that it had in any way violated theAct, admitted the Board's jurisdiction and that it haddischarged the two alleged 8(a)(3)'s, claiming that thedischargeswere for good cause.Severalmotions todismiss portions of the complaint were denied during thehearing and I stated that the decision in this case wouldultimately decide those issues. All parties were accordedfull opportunity to participate in the hearing, and to ex-amine and cross-examine witnesses.2 Counsel for theGeneral Counsel argued orally and a brief from Respond-ent has been received and considered.Upon the complete record in this case and on myevaluation of the reliability of the witnesses based both onthe evidence received and my observation of theirdemeanor, I make the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESS AND THE LABOR ORGANIZA-TIONRespondent is a Florida corporation with its principalofficeand place of business located at West Palm Beach,Florida, where it is engaged in the manufacture,sale, anddistributionofarchitecturalmillworkand relatedproducts.During the past 12 months Respondentpurchased and received goods, supplies,and materialsvalued in excess of $50,000 from suppliers who hadreceived such goods, supplies, and materials directly frompoints outside the State ofFlorida.Respondent admitsand I find that Respondent is an employer engaged incommerce or an industry affecting commerce within themeaning of Section 2(6) and(7) of the Act.The Respondent admits and I find that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.IUnless otherwise stated all dates herein occurred in 1966.2 1 revokeda subpoena duces tecumissued by Respondent and servedon an official of the Florida Industrial Commission.This official hadreplied to Respondent by letter stating that the matters for which the sub-pena was issued were confidential and could only be securedby a courtorder.Based on the decisioninCarpenters Local Union 224 (PeterKiewit SonsCo.),132 NLRB 295 at336, citingSherryManufacturingCompany,Inc., Case12-CA-1098 (not reported in the Board volumes),I revoked the subpena.169 NLRB No. 40 PALM BEACH WOODWORK COMPANY, INC.243IL THE UNFAIR LABOR PRACTICESA. Background and IssuesRespondent has existed for a number of years as afamily-owned corporation. The original president of thecorporation,Mr. Pike, died in February 1966. Mrs.Elizabeth Pike, his widow, who, for some 10 years, hadlooked after the books of the corporation, became thepresident of the corporation and her son, Charles Pike,who, for some 10 years, had been a vice president incharge of sales, assumed the additional position of generalmanager.Union organization began among the employees andafter a Board hearing and direction of an election cul-minated in a Board-conducted election on April 21,which the Union won. A Board certification issued onApril 29 for a production and maintenance unit ofRespondent's employees. The Union on May 23, 1966,requested Respondent to meet for negotiations and thefirst bargaining session was scheduled by the parties forJune 1. At that time Respondent had about 16 employeesin the unit.Some 5 to 6 weeks prior to the union election, JohnAhrens, who had first been employed by the Company in1944 at 90 cents per hour and had worked his way up toRespondent's top rate of $2.95 an hour, engaged in a con-versationwith'Mrs. Elizabeth Pike.Mrs. Pike askedAhrens what he thought about the Union coming in, howmany of the boys in the plant were for it, and whether hethought it had a chance. Ahrens told Mrs. Pike she didn'thave anything to worry about, that Mr. Pike had alwaysbeen against the Union, had always been fair to him, andhe didn't think she had to worry. Approximately a weeklaterwhile in the shop, Mrs. Pike asked Ahrens againhow the boys felt about the Union, whether or not it hada chance of coming in. Again Ahrens replied that he didnot think she had anything to worry about. A few weeksbefore the election, Mrs. Pike told Ahrens that it wasgetting pretty close to the election and asked if Ahrenshad done anything about it yet, and that if he hadn't hehad better get to it. They were near shop ForemanLaskey's desk at the time. After she left Ahrens askedSupervisor Laskey what could be done about the Union.Laskey said they could get a petition against it. Ahrenssaid he wouldn't know what to put on it. Laskey said hewould take care of it. Ahrens asked if it would do anygood and Laskey assured' him that Mrs. Pike would sitdown and discuss matters with the men if the Uniondidn't come in. Approximately an hour later Laskeyhanded Ahrens a piece of paper containing a writtenstatement and told Ahrens to take a tablet and pen andcopy the statement in his handwriting and carry it aroundto all of the employees in the plant. Ahrens did so, con-tacted the employees, and got signatures from all butthree, one of whom was absent. The petition recited thatthe employees had no desire to join the Union or have anelection despite what they may have said in the past. Thethree who did not sign the petition were Elmer Harjula(the other alleged 8(a)(3) in this case), Tom Harrington,and an employee named Hill, who had been absent.Ahrens returned the petition to Laskey who thereuponwent to the office. Mrs. Pike admits that she was shownand read the petition. Sometime later Laskey returned toAhrens with the petition in an envelope with the Union'saddress on it Laskey told Ahrens to knock off work andwith another employee take the petition to the union hall.Ahrens did as he was told but was unable to deliver thepetition that afternoon since the union hall was closed.He reported back to Laskey who asked him to take it bythe union hall the next morning. On the following morninghe met the other employee, Matthews, in front of theunion hall and delivered the petition to a man at the unionhall and went on to work.Mrs. Pike testified that she did not ask Ahrens how heand others were going to vote, nor did Ahrens say she did.She stated she had a conversation with Ahrens by thewater cooler, after denying Ahrens' version of the con-versation by Laskey's desk. She stated that she askedAhrens how things were coming and when he asked whatshe meant, she said that the election was coming up in afew days and they better decide what they wanted andthat she would appreciate all the support he could giveher. She then changed this latter statement to "all the sup-port she could get."Mrs. Pike's explanation appears to be an attempt bychanging a few words to change the sense of what tookplace. I am constrained to believe Ahrens' version of theincident in view of Mrs. Pike's testimony and particularlyas what occurred thereafter flows from such a conversa-tion. Laskey's suggestion and help in the preparation andthe subsequent handing of the petition to Mrs. Pike forher perusal and delivery of it by Ahrens, are not figmentsof the imagination.Mrs. Pike, who was present whenAhrens testified, modified his testimony just enough tochange the sense of it while confirming most of the otheraspects of the conversation and her reception of the peti-tion from Laskey.This testimony does not establish any violations of theAct as it occurred prior to the 10(b) date in this case.However the testimony does show that management wasopposed to the establishment of a union at Respondentand further shows the rapport which existed betweenmanagement and Ahrens prior to the union election.Following the Union's victory and certification Ahrensdecided to abide by the employees' choice and attendeda union meeting. Members of the negotiating committeewere elected at this meeting and Ahrens was one of thethree elected.Respondent'scounselina letter of May 27acknowledged a telephone conversation between himselfand Union Representative Moye, of May 26, and agreedtomeet for negotiations on June 1. The letter also saidthat Respondent had been advised of the three commit-teemen to be released to attend the meeting and that therewould be no problem in that regard. Therefore on eitherMay 26 or 27, Respondent's management was advisedthat one of the three union committeemen, with whomthey would meet on June 1, was John Ahrens who hadpreviously circulated the antiunion petition at the behestof Respondent.Respondent on May 16 hired Robert S. Winter as plantmanager. Charles Pike testified that Robert Winter de-cided that the employees should work on Memorial Day,Monday, May 30. Charles Pike approved the decisionand ordered his secretary, Mrs. Pooree, to prepare andpost an announcement that Monday, May 30, would bea workday. This was done.For a number of years Respondent had maintained anotice naming five nonpaid holidays as New Year's Day,July 4, Labor Day, Thanksgiving, and Christmas. How-ever, it appears from Respondent's Exhibit 3, which is acompilation of the amount of time employees worked onthe five named holidays and on Memorial Day, as con-350-212 0-70-17 244DECISIONSOF NATIONALLABOR RELATIONS BOARDtrasted with the total number of employees who were inthe production and maintenance unit duringthe years1959 to 1966, that Memorial Day was celebrated byRespondent in major part as a holiday whether so-calledor not. Thus, in 1959, of 78 employees, 42 worked onMemorialDay, in 1960 none of the 29 employeesworked; in 1961, 2 out of 25; 1962, 14 of 22; 1963, noneof 21; 1964, 1 of 22; 1965, 4 of 23. In 1966, despite theposting of the notice, only 8 of 16 employees worked.The basic issues in this case are whether the dischargesof Ahrens and Harjula were discriminatorily motivatedand whether Respondent entered into and conducted bar-gainittg negotiations in good faith,consideringboth thenegotiations and Respondent's statements and actions.B.The Discharges ofAhrens and Harjula and theMemorial Day ChangeJohn Ahrens stated that he first saw the Memorial Daynotice late in the afternoon of Friday, May 27, as he wasgoing to punch out. Ahrens went to the office and spoketo CharlesPike, askingif it was compulsory to work onMemorial Day and if they were going to pay time and ahalf. Pike said it was necessary to work and they were notpaying overtime. Ahrens, who knew Pike and called himCharles, said that his father Mr. Pike had observedMemorial Day for the last 10 years, and that he had madeother plans for Memorial Day and wouldn't be in. CharlesPike said they were not going to observe Memorial Dayand the conversation ended. Ahrens did not work onMemorialDay and when he reported for work onTuesday, May 31, his timecard was not in the rack. Theshipping clerk told him they wanted him in the office, andgoing there he saw Plant Manager Winter.Winter toldhim that he didn't show enough interest in the Companyto report for work and that the Company didn't need hisservices any longer. Ahrens said this was probably notthe last he would hear of this and Winter told Ahrens notto threaten him. Ahrens replied that he was not doing so.Winter gave him his check and Ahrens picked up his toolsand left.According to Charles Pike, around 4:15 p.m. on May27 Ahrenscame in theoffice and, in what Pike describedas an arrogant manner,said that he had noticed the bul-letin board about work on Monday and asked if the Com-pany was going to pay double time. Pike answered cer-tainly not and Ahrens said that he wouldn't be there. Pikestated he explained it was necessary to work on Mondayand that they needed him. According to Pike, Ahrens bel-ligerently said that he wouldn't be there and walked to thedoor of theplant statingthat they had never worked onMemorial Day. Pike said that this was not true. Ahrensreplied this was a holiday and he would not be in. Pike de-nied hearing Ahrens say anything about having otherplans on Monday, although Winter verified the fact thatAhrens told Pike that he had made other plans or a com-mitment for Monday.When asked to describe what he meant by the terms ar-rogant, insubordinate,and belligerent,Pike stated thatAhrens talked in a loud voice. Mrs. Pooree and Winteralso testified that Ahrens spoke in a loud voice. GeneralCounsel inferred that Ahrens talks in a loud voicebecause he was use to talking in a noisy mill and con-sequentlywould talk in a louder-than-normal tone.Respondent seeks to have me infer that Ahrens was an-gered and was talking in a loud and angry tone of voice.Charles Pike's explanation of his terms did not bear outtheir use. From the words used I cannot conclude thatAhrens was insubordinate as such term is mainly used butwould conclude from the testimony of those present, thatAhrens probably was somewhat upset at what he con-sidered a change in company policy on the very eve of theholiday he planned to take and which he had apparentlyobserved for 10 years or more with the acquiescence ofRespondent. From the words, I can only conclude that hestated his position and left.Elmer Harjula, an employee for more than 10 yearswas earning20 cents under the top rate when he wasdischarged. He testified that during his employment hewas never reprimanded or criticized. He testified that lateon the afternoon of Friday, May 27, he went in to seeCharles Pike concerning the lengths of pieces on an orderon which he was working. He found Pike and Wintereither in the back hallway or in one of the drafting roomsaway from the front office. After discussing what to doabout the order, Pike said he should be able to finish it onMonday. Harjula said he wouldn't be in Monday. WhenPike asked why, Harjula said he had never worked onMemorial Day since he had been there. Harjula testifiedthat Pike said all right, and the conversation ended. Headmitted that he had worked on one Memorial Day dur-ing his employment but had forgotten that when he spoketo Pike. On Tuesday, May 31, when he returned to work,his timecard was not in the rack and he was given amessage that Mr. Winter wanted to see him. On report-ing,Winter told him that he had no regard for the Com-pany the way he had spoken on Friday, that the Companyhad gone to trouble to get the work and that he was beingdischarged. Harjula told Winter that he wasn't the onlyone who did not work on Monday and Winter replied thathe was not talking to him right then. Harjula received hispay, collected his tools, and left.As Respondent's Exhibit 3 shows, at least 6 of theother 14 employees did not work on Memorial Day.Charles Pike testified that some of them called in and of-fered excuses for not working on Memorial Day but thatothers never notified the Company that they would not bethere.Not one of these other six employees wasdischarged, reprimanded, or even asked why he did notshow up. Charles Pike testified on cross-examination thatthe Company expected its orders to be followed and ad-mitted that those who did not come to work on MemorialDay had refused to work and, in the same sense asAhrens and Harjula, were insubordinate. When pressedas to why no disciplinary action was taken in regard to thesix others, Pike returned to the statement that Harjulaand Ahrens were insubordinate and refused to work.When pressed as to the distinction between the six andthe two, Pike said, it came down to the two tellingmanagementthey would not be at work and the other sixnot saying so and not working. When again asked why thesixwere not reprimanded Pike finally said, "Well youcan't go around upsetting everybody."As to the actual decision to discharge Ahrens and Har-jula,Charles Pike testified that after work on Friday,May 27, he went home and talked the events over withhis mother. He told Mrs. Elizabeth Pike that Ahrens hadcome into his office speaking in a loud voice, that therewere people around, and this was upsetting and wasdisrespectful to him. Neither Charles nor Elizabeth Pikenor any of the otherwitnessesstated that Harjula spokein a loud voice or otherwise characterized his tone ofvoice.Charles Pike stated they decided to dischargeAhrens and Harjula for extreme insubordination and re- PALM BEACH WOODWORK COMPANY, INC.fusal to work and so on Tuesday morning he told Winterto pull their timecards and fire them. He testified he over-heard the conversation between Winter and Ahrens andHarjula and that Winter told Ahrens and Harjula thatthey didn't appreciate their jobs, didn't help the Companywhen the Company needed them, and it had been neces-sary for them to be there.Mrs. Pike said she knew Ahrens had been withRespondent many years and that Harjula had been therefor a number of years. She testified that on Friday, May27, her son reported to her that Ahrens in a loud voicehad refused to work on Monday and that Harjula had saidhe was not going to work on Memorial Day. She statedthat these events embarrassed her son and that she didnot think it was nice for a shop employee to speak thatway before people in the office or where people such asthe clerical help could hear it.There was some conflict among Mrs. Pike, Mrs.Pooree, and Charles Pike as to whether a customer wasanywhere in the vicinity, Mrs. Pooree saying there wasnone, Mrs. Pike testifying that she believed her son hadsaid that there was one. Mrs. Pike testified that Charlestold her that Ahrens and Harjula were talking about thenotice he had ordered posted on the bulletin board. Shestated that she thought about it for a few minutes and thentold her son that she would not have it, that they hadrecently fallen heirs to the business and she would nothave two employees being disrespectful of him as thegeneral manager, much less being an owner, and so thesepeople would have to be discharged for insubordination.Itappears that Charles Pike may have colored theevents somewhat in his discussion with his mother or hemay unduly have felt hurt by these statements. Howeverfrom his testimony there would seem to be no cause forembarrassment since no insubordination in the ordinarysense of that word was shown. But there is no doubt thatwhen the discharges took place, at least six other (un-named in this record) employees had refused to work onthat same Monday and that not even a word was spokento the six about it, much less any disciplinary action beingtaken in regard to them. It has been shown that CharlesPike stated that these other six were insubordinate in thesame manner as Ahrens and Harjula. Management is cer-tainly entitled to have its legitimate orders obeyed and topunish employees for infractions of its orders. But herewhen what might have been legitimate punishment inother circumstances was being applied, management wasabsolving six other employees of what was basically thesame infraction. This is disparate treatment and the onlyvisible reason for the treatment was that at the time,management knew that Harjula was strongly prounionand that Ahrens from having befriended Respondent bycirculating an antiunion petition had apparently switchedloyalties and as a member of the Union's negotiating com-mittee was scheduled to appear on the opposite side ofthe bargaining table a few days later. With the long andvalued service both Harjula and Ahrens had givenRespondent and the slight nature of the offense as shownby the treatment accorded the other six employees, Imust conclude that the union proclivities and activities ofAhrens and Haijula are the only known reasons for thedisparate treatment accorded them and I find and con-clude that they were discharged in violation of Section8(a)(3) and (1) of the Act. I have no doubt that the disrup-tiveactionof discharging a negotiating committeemember on the eve of the first bargaining session mayalso have influenced the decision to discharge Ahrens.245General Counsel alleged that Respondent's unilateralchange and termination of May 30 as a holiday was aviolation of Section 8(a)(5), (3), and (1) of the Act. TheCompany's position was that Memorial Day was not aholiday and was a regular workday. However, as shownabove, Memorial Day had a special status at Respondentwhich had been recognized in the past and was recog-nized by present management in that they felt it wasnecessary to post a notice concerning the decision towork on Monday is not overwhelming. Charles Pikemaking a change in a day that had a special status as maybe seen from the manner it was observed, it was makinga change in hours and working conditions without notify-ing the Union which was the certified bargainingrepresentative. Apparently Respondent felt it had a rightto make this change without notifying or consulting withthe Union. The testimony as to the reasons for schedulingwork on Monday is not overwhelming. Charles Piketestified that it was necessary to get some work out inorder to complete the billing for the month. He did notstate that any particular customer was clamoring for workthat was behind. On the other hand there is no testimonythat there was not sufficient work there to be done, or thatthis was a make-work project in order to make employeescome in to work on that day or to thereby punish them forbringing in the Union.As to that point I do not find that Respondent's actionhere constituted a violation of Section 8(a)(3). However,as the status of the day very apparently was special andwas being changed by Respondent and Respondent hav-ing claimed it was considered a regular workday contraryto the facts, I find that Respondent's action violated Sec-tion 8(a)(5)and (1) in that Respondent unilaterallychanged hours and working conditions without notifyingthe Union and in utter disregard of the Union's status asthe bargaining agent for Respondent's employees.C.The Bargaining NegotiationsOn June 1, at the first negotiation session between theparties, the Union presented a 9-page, 19-article proposalwith a wage appendix attached. The contract was quicklyreviewed and then the parties began a discussion of eacharticle and section of the proposal. Following this methodthe parties apparently went through the first 12 articles upto page 7, reaching agreement on some articles andbypassing others for later discussion.At the second negotiation session, held June 16,Respondentproducedcounterproposalsregarding"Functions of Union" (article 3 of the Union's contract);"Strikes and lockouts" (Union's contract, article 8);"Representation," dealing with how the steward was tobe chosen (Union's contract, article 5); "ManagementPrerogatives"(Union'sarticle 2);andGrievanceProcedures (Union's article 6). Consideration of thesecompany proposals took the whole negotiation sessionwith agreement being reached on some sections of somearticles. But when the Union was apprised that Respond-entwould not agree to any binding arbitration, theUnion stated that its agreement on some of the grievanceprocedure sections and in regard to the sections on strikesand lockouts was contingent on the Company's grantingsome form of binding arbitration. Similarly any agreementon the management prerogative article would depend onwhether the contract included arbitration.On June 30, a third bargaining session took place andthe remainder of the Union's proposed contract was 246DECISIONSOF NATIONAL LABOR RELATIONS BOARDdiscussed item by item with some agreement beingreached on some sections and articles.A fourth negotiation session took place on July 28, fol-lowed by thefifth bargaining meeting onSeptember 7,with a Federal mediator present.Some further agree-ments were reached at these two sessions but Respond-ent's position on no economic concessions and no ar-bitration remained fixed.Union Representative Moyeduring the negotiations at one timeasked whether theCompany would give a 5-cent raise and at another pointwhether it would give a 1-cent raise.The Company'snegotiator stated that he did not consider these proposi-tions as serious although not stating why he did not in theface of the Company'sfixed position on not grantingeconomic concessions.At the end of these five negotia-tion sessions there was agreement on some rather minormatters between the parties,such as thatthe Companyrecognized the duties of a union,that the parties agreedthat the employees were free to join the Union or notwithout discrimination,how the union steward was to beelected,and for what part of his duties he would receivepay (the article dealing with this is entitled union securitybut has nothing whatsoever to do with dues or checkoff,there being no proposal by the Union for either in thiscontract).There was also agreement by the parties onplantwide seniority and agreement on a 45-day period forprobationary employees.The Companyagreed to post aseniority list and to accord superseniority to the unionsteward.In regard to a proposal that supervisors wouldnot perform unit work the Company agreed that the su-pervisors would not perform unit work if, by performingsuch work,they were displacing any employees. Theparties also agreed to the rights of returning veterans andthat the Respondent should maintain adequate restroomsand drinking facilities,and that there was to be no dif-ferentiation in wages by reason of race,sex, or nationalorigin.The Union had proposed that Respondent pay fullpay while an employee was on jury duty.Respondentagreed to pay the difference between jury pay and whatthe employee would have received on a normalday. Theunion contract proposed leaves of absence to be grantedfor union or personal reasons. Respondent agreed to per-mit leaves of absence in its discretion.Following is a listing of the unresolved issues.With Respondent's position that it would not agree tobinding arbitration, there was no agreement on grievanceprocedure,strikes and lockouts, or company preroga-tives. The Company's proposal on grievance procedureswas that the company president's decision would be finalas to all grievances.(The Unionwas weighing thisproposition in the face of Respondent'sdischarges ofAhrens and Harjula which the Company maintained weredischarges for cause.)The grievance procedure waslocked in with a no-strike or no-lockout clause. TheUnion had originally proposed a complete no-strike orno-lockout clause in conjunction with a grievanceprocedure and binding arbitration.The Company'sproposal would have permitted strikes after grievanceprocedures had been concluded. The Company would notagree to the job classifications and wages proposed by theUnion.The Union asked for 10 job classifications.Respondent wanted only two job classifications and sinceit stated it could not agree on classifications,it bypasseddiscussion of wage rates for these classifications. TheCompany said it would not grantany payincreasebecause it felt it was paying enough.Regarding jobbidding as set out under the seniority article,Respondentstated it did not want to get into job bidding. The Com-pany also stated it would not grant any paid holidays as itwas its policy not to pay for holidays. In regard to theUnion's request for paid vacations, the Company stateditwas its policy not to grant paid vacations but it did offerto grant a 1-week vacation to employees with at least 1year's service with this provision to start 1 year after theinception of the contract. The Union also proposed paidsick leave. Respondent said it would not grant any type ofpaid sick leave.In regard to a proposal in the union con-tract for paid 10-minute breaks, the Company said itwould keep its present system of informal breaks whichallowed the employees to get a drink or smoke a cigarettebecause it did not want to set up a formal system ofbreaks. The Union's contract proposed company pay-ment of hospitalization insurance.The Company's posi-tion was that it would keep the present hospital insurancewith no changes whatsoever and that it would not in-crease its payments. In regard to the duration of the con-tract both parties agreed not to negotiate that clause untilthe balance of the contract was negotiated.Respondent's counsel testified regarding the bargainingsessions,and was asked on cross-examination whether hehad engaged in any type of bargaining other than surfacebargaining. His reply was that he was charged by his em-ployer withgettingthe best contract possible, and he feltthat this was the best contract possible.In essence Respondent made concessions to the Unionof minor matters of very little substance. A number of thethings Respondent agreed to are items which are coveredby Federal or possibly State laws, such as providingadequate restrooms and agreeing not to discriminate inregard to pay as between race and sex, nor to discriminateagainst employees because they want to join or not jointhe Union.Respondent's proposed management-preroga-tives clause, which vested practically all decisions inmanagement and its position that there were to be noeconomic increases (other than the noted jury-pay con-cession), together with a grievance procedure which pro-vided for Respondent's decision to be binding with noprovisions for binding arbitration, would on the surfaceterms of the contract leave the employees with nothing ofany substance to be gained from their collective bargain-ing and with no voice in the decisions affecting them.At the very minimum this could be said to be extremelytough bargaining,but we must view this bargaining notonly in the light of what took place at the bargaining tablebut also what took place prior to and following the fivenegotiation sessions.Following the final bargaining session in September,employee Sanders, who was the union steward and amember of the union negotiating committee,told PlantManager Winter that the situation was serious, and thatWinter ought to so inform Mrs. Pike. Winter said hewould do so. A few days later Mrs. Pike talked to Sandersin the shop. She said that from the statements he hadmade in the bargaining session that he was no longer herfriend. Sanders said that in a speech Mrs. Pike made tothe employees a few days earlier, she treated the men likeschool boys by telling them that they could be replaced.He told her that due to the high cost of living the menneeded a raise. On direct examination Sanders testifiedthatMrs. Pike said if it wasn't for the Union she couldgive a raise. On cross-examination, when twice asked torepeat the conversation,Sanders did not mention such astatement by Mrs. Pike. Mrs. Pike testified that Sanderssaid the cost of living was going up and these boys feel PALM BEACH WOODWORK COMPANY, INC.247they need a raise, which she testified she took as a requestby Sanders for an individual raise. She stated she addedthat her attorney advised that when they are in negotia-tions they do not give raises. (Such a statement is a distor-tion of the applicable law.) A few days later Sanders againspoke to Plant Manager Winter and asked what was beingdone about getting the matter settled and getting theCompany and Union together Winter asked what San-ders thought it would take to settle the matter. Sandersreplied that 15 to 20 cents an hour could settle thequestion in his estimation. Winter said they couldn't dothat without classifications and asked if Sanders wouldcall the men together without the Union. Sanders an-swered that as the men's union steward he couldn't dothat without talking to the men about it first. Winter saidthat if Sanders wouldn't get the men together, then as farasMrs. Pike was concerned there was no way of settlingit, since from a business standpoint the Union would nothelp her any and, further, that if it wasn't for the Union,raises would probably be given. Winter told Sanders thatthis conversation wouldn't stand up in court becausethere were no witnesses to it.Winter acknowledged he had two conversations withSanders a week to 10 days apart sometime in Septemberor October. During the first conversation, according toWinter, Sanders told him that the labor situation was seri-ous, that he had come from New York and had seenunions break companies, that the Company was spendingan awful lot of money for legal fees, and that the Com-pany might be broken if they didn't do something about it.In the second conversation Sanders said he had neverbeen particularly interested in the Union prior to thattime but became curious and decided to go to a meeting.At that meeting he was elected steward, and though hedidn't particularly like his position, that was it. Sanderscontinued that the Company and Union should gettogether and, if they didn't, the Company might bebroken.Winter stated he asked Sanders what the menwanted and, when Sanders replied that he couldn't tellhim,Winter advised Sanders to find out. Winter deniesstating he told Sanders to get the men together withoutthe Union or that without the Union the men could getmore money. He did not recall saying anything about anincrease in wage rates. During his cross-examinationWinter continually fenced with counsel by not answeringquestions and' seeking to uncover supposed traps. On anumber of occasions Winter had to be told to answer thequestionspropounded.On cross-examinationwhenasked about the conversations with Sanders and whethera wage raise was discussed, Winter answered that he toldSanders to find out what the men wanted, what they werelooking for, saying he did not know the Union wanted awage increase. Winter testified he had never discussedthe bargaining sessions with Charles or Mrs. Pike, but ad-mitted that he had attended the first two bargaining ses-sions.Asked if the Union didn't ask for a wage increaseat those sessions, he replied that no figures werediscussed.After further probing and more evasivenessWinter finally' stated that the purpose of the conversa-tions with Union Steward Sanders was to try to get what-ever issues were between labor and management settled.Sanders was straightforward and consistent in histestimony while Winter, although testifying rather conclu-sively on direct examination, on cross-examination ap-peared to be anything but a'candid witness. I credit San-ders and discredit Winter. Further I cannot in these cir-cumstances credit'Mrs. Pike that she understood Sandersto be asking for a raise for himself. The very words Mrs.Pike used, that "the boys" needed a raise, show she un-derstood he was seeking a raise for all the men. Sanderstestified that as the shop steward he asked for a raise forthe men, stating it was needed because of the increasedcost of living.Winter's follow-up, in asking what it wouldtake to settle the controversy, shows that this was theclear import of the conversation. I do not find that Mrs.Pike told Sanders that the men could have a raise withouttheUnion, although this may be what he understoodwhen she said they could not grant raises while in negotia-tion. I make this finding on the basis that Sanders was un-sure of the statement since he neglected to include it oncross-examination and since the statement she states sheused could be misinterpreted. Therefore I recommenddismissal of paragraph 7d of the amended complaint.Further I find that Respondent violated Section 8(a)(1)of the Act by the actions of Robert Winter in seeking tobypass the Union by requesting and urging UnionSteward Sanders to call a bargaining meeting of the em-ployees and management without the Union, and holdingout to Sanders the prospect of wage raises for the em-ployees with the Union out of the picture. When this iscontrasted with Respondent's adamant position regardingwage raises at the bargaining table, the impact of Re-spondent's action is all too clear.Sometime after the charge was filed in this matter, ameeting was set up by the Union for a Labor Board in-vestigator to talk to various Respondent employees.Winter testified that sometime in November, two or threeemployees asked him about a letter telling them to reportto the union hail for a meeting regarding the investigationof the charges. He stated he asked Charles Pike to getlegal advice about this letter. He stated that Pike did soand told him that the men were under no obligation to goto the meeting.Winter testified he thereafter wentthroughout the shop and spoke to 90 percent or approxi-mately 12 of the men, including the original 2 or 3, andtold them that they were under no obligation to go to themeeting.Employee StuartMayhugh testified thatbetween 3:30 and 4 p.m. on the day of the scheduledmeeting Plant Manager Winter asked ifhe knew anythingabout a meeting that night. He replied yes, that he hadgotten a letter saying that an NLRB representative wouldbe at the meeting. Winter told him that he didn't have togo if he didn't want to. Mayhugh said he knew that. Hethen told Winter that he was mad, that he had been therefor 5 years and the Company was bringing in new peoplewho knew nothing about the job and were paying themmore than he was getting. Winter said that if they ever gotthis thing straightened out they would try to equalize thewages.Employee Leon McKiver testified that around 4:15p.m. of the same day he was asked by Winter whether hehad received a letter to go to a meeting. He'replied yesand Winter told him that he didn't have to go if he didn'twant to do so, and that it would be best for him not to go.Winter testified he did not tell any employee it would bebest for him not to go to the meeting. He admitted tellingMayhugh he would like to see them get the matterstraightened out so wage rates could be justified. He at-tempted to justify these incursions into the private mat-ters of employees dealing with the Union by stating hewas passing out legal advise without inquiring whetherthe employees had received letters from the Union.As noted above, I have not credited Winter and do notagain here. McKiver and Mayhugh testified clearly and 248DECISIONSOF NATIONALLABOR RELATIONS BOARDconvincingly as to their conversations with Winter and Icredit them.Ifind that Respondent violated Section8(a)(1) of theAct byPlant Manager Winter questioningemployees as to whether they received letters from theUnion and whether they intended to go to the scheduledmeetings and by telling employeeMcKiver that it wouldbe best for him not to attend such a meeting.Following Mrs. Pike's speech to the men,and about thesame time that Sanders was having his conversations withMrs. Pike and Plant Manager Winter,UnionRepresenta-tiveMoye wrote Respondent Counsel Muller demandingfurther negotiating and suggesting several dates.On Sep-tember 19, Muller replied stating that the proposals anddemands had been discussed"numerous times"and untilthe Union changed its demands Respondent consideredthat theywere at an impasse and that further negotiationswere futile.Muller concluded that if he was incorrect tolet him know and the Company would explore the situa-tion further.There were no more meetings between theparties.Respondent's stand in essence isthat the Union had tomake concessions and change its demands beforenegotiating sessions would be worth reopening.Respond-ent's position was that it was not prepared to make anyconcessions or proposals in order to get the bargainingsessions going despite the Union's request that it makesome proposal on wages and related matters.The preelection conduct of Respondent,in resisting theUnionand promising to negotiate with the employeeswithout a union, coupled with Respondent's ignoring ofthe Union in changing the status of MemorialDay, whenadded to the actions of Winter in trying to undermine theUnion and again holding out the promise of benefits in theabsence of a union and Respondent's positionthat theUnion would have to make concessions to get such ses-sions started again,demonstrateseffectivelythatRe-spondent had no interest in and was seeking to avoidcoming to terms with the Union.Here as inEast TexasSteel CastingsCompany, Inc.,154 NLRB1080, a lookat Respondent's bargaining proposals and positions onlyserves to bolster that. conclusion.The casesare quiteparallel in that here Respondent adamantly refused togrant any pay increases and did notofferas much(no paidholidays)as did the company there.SimilarlyRespondenthere insisted on an all-encompassing management-rightsclause but,less than Respondent in that case, insisted onno binding arbitration,thus reserving to itself all decisionsin any area of possible conflict,except thatthe Unioncould strike after proceeding through thegrievanceprocedure.The few areas of agreement covered in the main mat-ters such as nondiscrimination in pay by reason of sex orrace,no discrimination for joining or not joining theUnion,provisions for adequate water and toilet facilitieswhich are in the main providedfor by Federalor Statelaws.As noted previously,Respondent has refused to grantany wage increases or to even considerany contractprovisions which would in any way enlarge its costs ofoperations.The concessionabout jurypay is miniscule.At the same time that Respondent continued to insist itwould not grant any monetary concessions and refused tomake any offer in that direction, it held out to the unionsteward the prospect of pay increases if negotiations wereundertaken without the Union.In taking its position onno wage increases in bargaining(contrasted with thesubrosaoffer to Union Steward Sanders)Respondent did notclaim an inability to pay but rather stated it felt it shouldnot.pay more.Respondent insisted on there being no binding arbitra-tion provisions with its decisions as final while insistingon a broad management prerogative clause, which in es-sencemeant that virtually all questions remained inmanagement's discretion. It would not even discuss jobbidding or stated breaktimes taking a flat position that itwas unalterably opposed to these items. One example ofRespondent's conception of a union's effect on its busi-ness is shown by the extended discussion as to whetherthe contract should state that it was binding on successorssince the owners stated they were thinking of selling thebusiness and they could do better if the business was notencumbered by a union. contract which might be bindingon a successor owner.In sum Respondent took a flat intractable position to allitems of any momentin itsfew bargainingsessions, main-taining for itself unlimited discretion in the running of thebusiness and conceding no voice to its employees' bar-gaining representative, while simultaneously seeking toundermine the Union by the discharges and the con-ferences with Sanders. Respondent here was making noeffort to reach any agreement with the Union but ratherto keep from doing so unless the Union was prepared toaccept an essentiallymeaningless,benefitless contract. Inthese circumstances I find that there was no genuine im-passe to further negotiations. It would be completely un-realistic to think that Respondent's course of bargainingwas designed with any purpose other than rejection of itsproposals by the Union. The assessment of Respondent'sproposals and positions is made only for the purpose ofshedding light on the motives underlying its approach tobargaining in conjunction with its other actions.I find and conclude that Respondent rejected the prin-ciple of collective bargaining and was doing its best toavoid it by its course of bargaining, its refusal to bargainfurther, its treatment of Memorial Day, its efforts to un-dermine the Union and to impede the investigation of thiscase, and has failed to bargain in good faith in violation ofSection 8(a)(5) and (1) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of theRespondentset forth insection II,above, and therein found to constitute unfair labor prac-tices in violation of Section 8(a)(5), (3), and (1) of the Act,occurring in connection with Respondent's businessoperations as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYHaving found that Respondent engaged in unfair laborpractices as set forth above, I recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act as follows:Respondent, since on or about May 23, 1966, has at alltimes since then refused and still refuses to bargain withthe Union in good faith as the representative of its em-ployees in an appropriateunit.Therefore I recommendthat Respondent, upon request, bargain collectively withtheUnion in good faith and in the event that an un- PALM BEACH WOODWORK COMPANY, INC.249derstanding is reached, embody such understanding in asigned agreement.Respondent having discharged or terminated John L.Ahrens and Elmer Harjula on May 31, 1966, because oftheir union activities and not having thereafter offeredthem reinstatement, I recommend that Respondent offerto each of them immediate and full reinstatement to theirformer positions or if those positions are or have beenabolished through change in Respondent's operations,then to any substantially similar positions, without preju-dice to their seniority or other rights and privileges andthat Respondent make John L. Ahrens and Elmer Harlulawhole for any loss of pay they may have suffered byreason of Respondent's discrimination against them, bypayment to them of a sum equal to that which each wouldhave normally received as wages from May 31, 1966, thedate of their discharges, until the date Respondent rein-states them, less any net earnings for the interim.Backpay is to be computed on a quarterly basis in themanner established by the Board in F.W. WoolworthCompany,90 NLRB 289, with interest at the rate of 6percent per annum to be computed in the manner set forthinIsisPlumbing & Heating Co.,138 NLRB 716. Ifurther recommend that Respondent make available tothe Board, on request, payroll and other records in orderto facilitate the checking of the amount of backpay dueand the rights of John L. Ahrens and Elmer Harjula.Having found that Respondent discriminated againstAhrens and Harjula for exercising their rights under theAct and having found that Respondent has interferedwith the rights of its other employees thereby and that ithas otherwise invaded its employees' rights under the Actas set forth in section II, above, I am of the opinion thatthe danger exists that Respondent may commit furtherunfair labor practices, having by the action set forthabove, shown its proclivity for so doing. It is part of thepurpose of the Act to prevent the commission of unfairlabor practices, and being mindful of the danger thatRespondent may again invade the rights of its employees,I recommend that Respondent be placed under a broadenjoinder to cease and desist from in any manner infring-ing on the rights guaranteed its employees by the Act.On the basis of the foregoing findings and the entirerecord, I make the following:CONCLUSIONS OF LAW1.Palm Beach Woodwork Company, Inc., is an em-ployer engaged in commerce or in an industry affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All production and maintenance employees, includ-ing laborers and truckdrivers, employed at Respondent'sWest Palm Beach, Florida, mill, but excluding all officeclerical employees, professional employees, guards, andsupervisors as defined in the Act constitute a unit ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.At all times since April 29, 1966, the Union hasbeen, and now is, the exclusive representative of the em-ployees in the said unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5.Respondent by refusing to bargain in good faithwith the Union on and after May 23, 1966, as the exclu-sive representative of its employees in the appropriateunit, has engaged in and is engaging in unfair labor prac-tices within the meaning of Sections 8(a)(5) and (1) and2(6) and (7) of the Act.6.By discriminatorily discharging employees John L.Ahrens and Elmer Harjula on May 31, 1966, and notthereafter having reinstated them because of their unionactivities and desires Respondent engaged in and is en-gaging in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(3) and (1) and Section 2(6)and (7) of the Act.7.Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(1) and 2(6) and (7) of the Act by:(a)Unilaterally changing the status of Memorial Day,May 30, from its previous character as a special holidayto a workday.(b)Telling its employees that it could afford to give itsemployees a raise but would not do so until the Unionwas out of the picture.(c)Seeking to undermine the Union's status as collec-tive-bargaining agent by requesting an employee to getother employees into a bargaining session without theUnion.(d) Interrogating its employees concerning their unionactivities and whether they intended to meet with anagent of the National Labor Relations Board concerningthis case and informing its employees that it would bebest for them not to attend such a meeting.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and con-clusions of law and upon the entire record in this caseconsidered as a whole, it is recommended that PalmBeach Woodwork Company, Inc., of West Palm Beach,Florida, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith con-cerning rates of pay, hours of employment, and otherterms and conditions of employment with Palm BeachCounty Carpenters' District Council, United Brother-hood of Carpenters and Joiners of America, AFL-CIO,as the exclusive representative of the employees in theappropriate unit described in paragraph III of the sectionentitled "Conclusions of Law" above.(b)Discouraging membership in and activities on be-half of Palm Beach County Carpenters' District Council,United Brotherhood of Carpenters and Joiners of Amer-ica,AFL-CIO, or any other labor organization, bydischarging employees or discriminating against them inany other manner.(c)Telling its employees that it could afford to give itsemployees a raise but would not do so until the Unionwas out of the picture.(d)Changing the status of Memorial Day to a workdaywithout bargaining about the matter with the Union.(e)Seeking to undermine the status of the Union asthe collective-bargaining agent by requesting an em-ployee to get other employees to bargain with Respond-ent without the Union allegedly because Respondentwas not interested in settling with the Union since theUnion had nothing to offer Respondent.(f)Interrogating employees concerning their union ac-tivities and whether they intended to meet with a Boardagent and informing employees it was best for them not todo so. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARD(g)In any other manner interfering with, restraining,or coercing its employees in the exercise of their rights toself-organization, to form labor organizations, to join orassist Palm Beach County Carpenters' District Council,United Brotherhood of Carpenters and Joiners of Amer-ica, AFL-CIO, to bargain collectively through represent-atives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively in good faithwith the above-named Union as the exclusive representa-tive of all employees in the appropriate unit, and embodyin a signedagreement any understanding reached.(b)Offer to John L. Ahrens and Elmer Harjula rein-statement in accordance with the recommendations setforth in the section of this Decision entitled "TheRemedy."(c)Make whole John L. Ahrens and Elmer Harjula forany loss of pay they may have suffered by reason ofRespondent's discrimination against them in accordancewith the recommendations set forth in the section of thisDecision entitled "The Remedy."(d)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,personnelrecords and reports, and hll recordsnecessary to analyze the amount of backpay due underthe terms of this Recommended Order.(e)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(f)Post at its West Palm Beach, Florida, mill, copiesof the attached notice marked "Appendix."3 Copies ofsuch notices, on forms provided by the Regional Directorfor Region 12, after being signed by a responsible agentofRespondent, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondentto insurethat said notices are not altered,defaced, or covered by any other material.(g)Notify theRegionalDirector for Region 12, inwriting,within 20 days from receipt of this Decision,what steps Respondent has taken to comply herewith.4aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:Following a trial in which the Company, the Union,and the General Counsel of the National Labor RelationsBoard participated and offered their evidence, it has beenfound. that we, violated the law and we have been orderedto post this notice and to abide by what we say in thisnotice.WE WILL bargain collectively in good faith, uponrequest, with Palm Beach County Carpenters' Dis-trict Council, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, as the exclusiverepresentative of all the employees in the bargainingunit described below with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment, including the status ofMemorial Day, and if an understanding is reachedwe will sign a contract containing such understand-ing. The bargainingunit is:All production and maintenance employees, in-cluding laborers and truckdrivers, employed atRespondent's West Palm Beach, Florida, mill,but excluding all office clerical employees,professionalemployees, guards, and super-visors, as defined in the Act.WE WILL offer John L. Ahrens and Elmer Harjulatheir former jobs with all of their rights and pay themany backpay due.WE WILL NOT tell employees that we would givethem a raise after the Union was out of the picture.WE WILL NOT attempt to undermine the Union byasking employees to deal with us separately withoutthe Union.WE WILL NOT ask our employees about their unionactivities,whether they intend to meet with anyrepresentatives of the National Labor RelationsBoard, or try to discourage them from doing so.WE WILL NOT fire or lay off any of our employeesto try to discourage you from helping or joining thePalm Beach County Carpenters' District Council,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO.All our employees are free to become or remain unionmembers.PALM BEACH WOODWORKCOMPANY, INC.(Employer)DatedBy3In the event that this RecommendedOrder is adopted by the Board,the words "a Decisionand Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."4 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a Trial Ex-(Representative)(Title)Note:We will notify John L. Ahrens and Elmer Har-jula if presentlyserving intheArmed Forces of theUnited States of their rightto full reinstatement upon ap-plicationin accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of postingand must notbe altered,defaced, or covered by any other material.If employees have any questionconcerningthis noticeor compliancewith its provisions, they maycommunicatedirectlywith the Board'sRegionalOffice, Room 706,Federal OfficeBuilding, 500 Zack Street, Tampa, Florida33602, Telephone 228-7711.